DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
Claims 4, 5, 14, and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claims 4 includes a limitation, “wherein the at least one material has a specific heat capacity of no greater than approximately 1.75 J/gC”, that is indefinite in the use of the term “approximately” such that it is not clear how wide of a margin of error around the specified number may be considered acceptable by applicant.  Claims 5, 14, and 15 include a similar lack of clarity.
	Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claims 10 includes a limitation, “wherein the EGT is between about 290 degrees Kelvin and 300 degrees Kelvin”, that is indefinite in the use of the term “about” such that, in the same manner as in claims 4 and 5, above, it is not clear how wide of a margin of error around the specified number may be considered acceptable by applicant.  
	Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6, 8, 11-14, 16, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Maertens (US 6,945,556) in view of Young et al (US 8,657,333).  Maertens discloses:
With regard to claim 1 - An airbag assembly for a motor vehicle, the airbag assembly comprising: 
an inflator configured for generating inflation gases; 
an inflatable airbag 10 formed from one or more panels defines an interior volume, including a plurality of inflatable chambers expandable upon deployment from a stowed state to a deployed state, the inflatable airbag 10 including a fill tube and a throat, the interior volume of the inflatable airbag 10 in fluid communication with the inflator such that inflation gases are passed through the throat 34 and directed to the plurality of inflatable chambers by the fill tube (see Fig. 1), the one or more panels constructed from at least one material selected from a group consisting of polyethylene terephthalate (PET), nylon, and combinations thereof (column 4, lines 11-14); and 
protection device 24 for protecting the throat and fill tube of the inflatable airbag, the protection device lining the throat and at least a portion of the fill tube proximate the throat to protect the one or more panels of the inflatable airbag from heat and pressure of the inflation gases, 
wherein the inflatable airbag is substantially constructed from at least one material.


With regard to claim 2, Maertens discloses wherein the protection device 24 includes a Y-shaped portion and a further portion, the Y-shaped portion having a first arm 38 and a second arm connected at a base, the first arm 38 defining an inlet for receiving at least one of the inflator and the inflation gases, the second arm defining a first channel for directing a first portion of the inflation gases in a first direction, the further portion defining a second channel for directing a second portion of the inflation gases in a second direction, the second direction being generally opposite the first direction (see Figs. 1 and 2 and the marked up figure below).

    PNG
    media_image1.png
    432
    777
    media_image1.png
    Greyscale


With regard to claim 3, Maertens discloses wherein the one or more panels of the inflatable airbag define an inlet channel 22, the first arm of the Y-shaped portion disposed in the inlet channel 22, at least a portion of the inflator received in the inlet channel such that the first arm is radially between the inflator and the inlet channel.

With regard to claim 4, Maertens discloses the material of the airbag as being nylon, which has a specific heat capacity of 1.70 J/gC, thus making it no greater than approximately 1.75 J/gC.

With regard to claim 6, Young teaches that, “Such inflators are particularly suitable for large volume (greater than 60 liter) airbags” (Abstract), thus teaching that it is well-known in the art to utilize airbags having volumes of greater than 50 liters.  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the airbag of Maertens such that it is greater than 50 liters to ensure all protected areas are sufficiently covered during a collision.

With regard to claim 8, Maertens discloses wherein the inflatable airbag is an inflatable curtain airbag.

With regard to claim 11, Maertens discloses a method of protecting an occupant of a motor vehicle with the airbag assembly of claim 1.

With regard to claim 12, Maertens discloses inflating the inflatable airbag with the inflator with inflation gases having an effective exit gas temperature less than or equal to 350 degrees Kelvin; and protecting the one or more panels of the inflatable airbag from the inflation gases with the protection device.

With regard to claim 13, as seen in the rejections of claims 1 and 2 above, Maertens, in view of Young teaches, a curtain airbag assembly for a motor vehicle, the curtain airbag assembly comprising: an inflator configured for generating inflation gases, the inflation gases having an effective exit gas temperature (EGT), the EGT being less than or equal to 350 degrees Kelvin; 
an inflatable airbag elongated along a length and formed from one or more panels defines an interior volume, including a plurality of inflatable chambers expandable upon deployment from a stowed state to a deployed state, the inflatable airbag including a fill tube and a throat, the interior volume of the inflatable airbag in fluid communication with the inflator such that inflation gases are passed through the throat and directed to the plurality of inflatable chambers by the fill tube, the one or more panels constructed from at least one material selected from a group consisting of polyethylene terephthalate (PET), nylon, and combinations thereof; and 
a protection device for protecting the throat and fill tube of the inflatable airbag, the protection device including a Y-shaped portion and a further portion, the Y-shaped portion having a first arm and a second arm connected at a base, the first arm defining an inlet for receiving at least one of the inflator 
wherein the protection device lines the throat and at least a portion of the fill tube proximate the throat to protect the one or more panels of the inflatable airbag from heat and pressure of the inflation gases, and 
wherein the inflatable airbag is substantially constructed from at least one material.

With regard to claim 14, Maertens discloses the material of the airbag as being nylon, which has a specific heat capacity of 1.70 J/gC, thus making it no greater than approximately 1.75 J/gC.

With regard to claim 16, Young teaches that, “Such inflators are particularly suitable for large volume (greater than 60 liter) airbags” (Abstract), thus teaching that it is well-known in the art to utilize airbags having volumes of greater than 50 liters.  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the airbag of Maertens such that it is greater than 50 liters to ensure all protected areas are sufficiently covered during a collision.

With regard to claim 18, Maertens discloses a method of protecting an occupant of a motor vehicle with the airbag assembly of claim 1.

With regard to claim 19, Maertens discloses inflating the inflatable airbag with the inflator with inflation gases having an effective exit gas temperature less than or equal to 350 degrees Kelvin; and protecting the one or more panels of the inflatable airbag from the inflation gases with the protection device.

With regard to claims 5 and 15, Maertens and Young fail to explicitly disclose wherein the at least one material has a specific heat capacity of no greater than approximately 1.30 J/gC.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to form the airbag from a material having a specific heat capacity of no greater than approximately 1.30 J/gC, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  

With regard to claims 9 and 10, Maertens and Young fail to explicitly disclose wherein the EGT is less than or equal to 300 degrees Kelvin or between 290 degrees Kelvin and 300 degrees Kelvin, respectively.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to form the airbag and inflator such that the EGT is less than or equal to 300 degrees Kelvin or between 290 degrees Kelvin and 300 degrees Kelvin, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  


Claims 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Maertens and Young, as applied to claims 1-4, 6, 8, 11-14, 16, 18, and 19, and further in view of Nonoyama et al (US 11,027,691).  Maertens and Young fail to disclose wherein the inflatable airbag is a one-piece woven (OPW) airbag.  Nonoyama teaches that it is well-known in the art to form a curtain airbag similar in form to that of Maertens from one-piece woven technology.  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the airbag of Maertens and Young .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY WILHELM whose telephone number is (571)272-6980.  The examiner can normally be reached on Monday-Friday 8:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Dickson can be reached on 571-272-7742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TIMOTHY WILHELM/               Examiner, Art Unit 3616                                                                                                                                                                                         	August 28, 2021